EXHIBIT 10.3


WAIVER AND AMENDMENT NO. 8 TO FINANCING AGREEMENT


This WAIVER AND AMENDMENT NO. 8 TO FINANCING AGREEMENT (this "Waiver and
Amendment" and "Amendment No. 8") is dated as of September 28, 2018 and is
entered into by and among Westmoreland Resource Partners, LP, a Delaware limited
partnership (the "Parent"), Oxford Mining Company, LLC, an Ohio limited
liability company ("Oxford Mining"), each subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto (together with the Parent, each an
"Existing Guarantor" and collectively, the "Existing Guarantors"), the Lenders
referred to below, U.S. Bank National Association, a California corporation
("U.S. Bank"), as collateral agent for the Lenders referred to below (in such
capacity, together with its successors and assigns in such capacity, the
"Collateral Agent"), and U.S. Bank, as administrative agent for the Lenders
referred to below (in such capacity, together with its successors and assigns in
such capacity, the "Administrative Agent," and together with the Collateral
Agent, each an "Agent" and collectively, the "Agents").


W I T N E S S E T H:


WHEREAS, Oxford Mining, each other Person that executes a joinder agreement and
becomes a "Borrower" thereunder (each a "Borrower" and collectively the
"Borrowers"), the Existing Guarantors (together with each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guarantees all or any part of the Obligations, each a "Guarantor" and
collectively, the "Guarantors" and collectively with the Borrowers, the “Loan
Parties”), the Agents and the lenders from time to time party thereto (each a
"Lender" and collectively, the "Lenders") have entered into that certain
Financing Agreement dated as of December 31, 2014, as amended by that certain
Amendment No. 1 to Financing Agreement dated March 13, 2015, as amended by that
certain Amendment No. 2 to Financing Agreement dated July 31, 2015, as amended
by that certain Amendment No. 3 to Financing Agreement dated March 1, 2018
("Amendment No. 3"), as amended by that certain Amendment No. 4 to Financing
Agreement dated May 15, 2018 ("Amendment No. 4"), as amended by that certain
Amendment No. 5 to Financing Agreement dated June 15, 2018 ("Amendment No. 5"),
as amended by that certain Amendment No. 6 to Financing Agreement dated July 31,
2018 ("Amendment No. 6") and as amended by that certain Amendment No. 7 to
Financing Agreement dated September 7, 2018 ("Amendment No. 7") (as amended and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the "Financing Agreement"; capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Financing Agreement); and


WHEREAS, the Agents and the Lenders have agreed to waive any actual or potential
Default or Event of Default that arose or may have arisen, in each case, solely
as a result of or in connection with the Loan Parties’ failure under Section
7.01(a)(iii) of the Financing Agreement to deliver to each Agent and each Lender
an unqualified audit opinion in connection with the audited financial statements
for the Fiscal Year of the Parent and its Subsidiaries ending December 31, 2017
(the “Subject Defaults”);
WHEREAS, the Borrowers requested, and the Agents and the Required Lenders
agreed, to waive the Subject Defaults and amend the Financing Agreement in
certain respects as set forth in Amendment No. 7;


WHEREAS, the Borrowers now request that the Agents and the Required Lenders
extend the waiver of the Subject Defaults set forth in Amendment No. 7 and
further amend the Financing Agreement as set forth below.


 
 
 




--------------------------------------------------------------------------------






NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Waiver and Amendment, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.Amendments to Financing Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 below, and in reliance on the representations
and warranties contained in Section 4 below, the Financing Agreement is hereby
amended as follows:


(a)    Section 1.01 of the Financing Agreement is hereby amended by adding the
below definitions in the correct alphanumeric order as set forth below:


"Amendment No. 8 Effective Date" means September 28, 2018.


(b)    Section 2.04(d) of the Financing Agreement is hereby amended by adding
the following additional sentence at the end thereof to read as follows:
    
"Notwithstanding the foregoing, the Agents, the Lenders and the Borrowers hereby
acknowledge and agree that any interest payment that is due and payable in cash
on or after September 28, 2018 through and including December 14, 2018 shall not
be required to be paid in cash on such interest payment date and instead shall
be paid in kind, capitalized and added to the then-outstanding principal amount
of the Term Loan as additional principal obligations hereunder on and as of such
interest payment date and shall automatically constitute a part of the
outstanding principal amount of the Term Loan for all purposes hereof (including
the accrual of interest thereon at the rates applicable to the Term Loan
generally). Any determination of the principal amount outstanding under the Term
Loan after giving effect to any payment of such paid in kind hereunder or
otherwise that is reasonably made by the Administrative Agent or the Lenders in
good faith shall be prima facie evidence of the correctness of such
determination in the absence of manifest error."


2.Extension of Waiver. On the Amendment No. 8 Effective Date, the Agents and the
Required Lenders hereby extend the waiver set forth in Section 2 of Amendment
No. 3 until the earliest of (i) 11:59 pm New York time on November 5, 2018, (ii)
the occurrence of any Event of Default (other than the Subject Defaults or an
Event of Default solely arising from the Subject Defaults) or (iii) the
commencement of a bankruptcy or insolvency proceeding by or against WCC.


3.Conditions to Effectiveness. The effectiveness of this Waiver and Amendment is
subject to the concurrent satisfaction of each of the following conditions (the
“Amendment No. 8 Effective Date”):


(a)the Agents shall have received a fully executed copy of this Waiver and
Amendment executed by each of the Borrowers, each of the Guarantors and the
Lenders;


(b)no Default or Event of Default (other than the Subject Defaults prior to the
Amendment No. 8 Effective Date) shall have occurred and be continuing; and


(c)the Lenders shall have received a fully executed copy of the fee
reimbursement extension letter executed by Oxford Mining.




 
 

    2



--------------------------------------------------------------------------------




4.Representations and Warranties. To induce the Agents and the Lenders to enter
into this Waiver and Amendment, each Loan Party represents and warrants to the
Agents and the Lenders that:


(a)the execution, delivery and performance of this Waiver and Amendment has been
duly authorized by all requisite corporate, partnership or limited liability
company action, as applicable, on the part of such Loan Party and that this
Waiver and Amendment has been duly executed and delivered by such Loan Party;


(b)this Waiver and Amendment constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally;


(c)the representations and warranties contained in Article VI of the Financing
Agreement (other than clauses (i), (z) and (bb) thereof) and in each other Loan
Document, certificate or other writing delivered to any Agent or any Lender
pursuant to the Financing Agreement or any other Loan Document on or prior to
the date hereof are true and correct in all material respects after giving
effect hereto (except that such materiality qualifier shall not be applicable to
any representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the date hereof as though made on and as of
the date hereof, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct on and as of such earlier date); and


(d)no Default or Event of Default (other than the Subject Defaults prior to the
Amendment No. 8 Effective Date) has occurred and is continuing.


5.Release. In consideration of the agreements of the Agents and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges each Agent and the Lenders and their respective
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and permitted assigns from any and all liabilities, obligations,
actions, contracts, claims, causes of action, damages, demands, costs and
expenses whatsoever (collectively "Claims"), of every kind and nature, however
evidenced or created, whether known or unknown, arising prior to or on the date
of this Waiver and Amendment including, but not limited to, any Claims involving
the extension of credit under or administration of this Waiver and Amendment,
the Financing Agreement or any other Loan Document, as each may be amended, or
the Indebtedness incurred by the Borrowers thereunder or any other transactions
evidenced by this Waiver and Amendment, the Financing Agreement or any other
Loan Document.


6.Severability. Any provision of this Waiver and Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Waiver and Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.


7.References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Waiver and Amendment.




 
 

    3



--------------------------------------------------------------------------------




8.Counterparts. This Waiver and Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. Receipt by telecopy or electronic
mail of any executed signature page to this Waiver and Amendment shall
constitute effective delivery of such signature page.


9.Ratification. The terms and provisions set forth in this Waiver and Amendment
shall modify and supersede all inconsistent terms and provisions of the
Financing Agreement and shall not be deemed to be a consent to the modification
or waiver of any other term or condition of the Financing Agreement. Except as
expressly modified and superseded by this Financing Agreement, the terms and
provisions of the Financing Agreement and the other Loan Documents are ratified
and confirmed and shall continue in full force and effect.


10.Governing Law. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.


11.Costs and Expenses. The Borrowers will pay, within five (5) Business Days of
receipt of an invoice relating thereto, all reasonable and documented fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Waiver and Amendment or otherwise
payable under the Financing Agreement, including, without limitation, reasonable
and documented fees, disbursements and other charges of counsel to the Agents
and counsel the Lenders.


12.Loan Document. Each Loan Party hereby acknowledges and agrees that this
Waiver and Amendment constitutes a "Loan Document" under the Financing
Agreement. Accordingly, it shall be an Event of Default under the Financing
Agreement if (a) any representation or warranty made by a Loan Party under or in
connection with this Waiver and Amendment shall have been untrue, false or
misleading in any material respect when made or (b) any Loan Party shall fail to
perform or observe any term, covenant or agreement contained in this Waiver and
Amendment.


13.Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS WAIVER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.


14.Limited Effect of Waiver and Amendment. This Waiver and Amendment shall not
be deemed (a) other than as set forth in Sections 1 and 2 hereof, to be a waiver
of, or consent to, or a modification or amendment of, any other term or
condition of the Financing Agreement or any other Loan Document or (b) to
prejudice any other right or remedies which the Agents or the Lenders may now
have or may have in the future under or in connection with the Financing
Agreement or the other Loan Documents or any of the instruments or agreements
referred to therein , as the same may be amended, restated or otherwise modified
from time to time.


15.    Required Lender Authorization and Direction. By their execution of this
Waiver and Amendment, each of the Lenders party hereto: (i) hereby authorizes
and directs each Agent to execute this


 
 

    4



--------------------------------------------------------------------------------




Waiver and Amendment, and (ii) agrees that each Agent shall incur no liability
for executing this Waiver and Amendment.


[Signature Page Follows]




 
 

    5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the date first written above.    


BORROWER:


OXFORD MINING COMPANY, LLC 

 
By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------






GUARANTORS:


WESTMORELAND RESOURCE PARTNERS, LP 
 
By Westmoreland Resources GP, LLC, its general partner
 

By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary



OXFORD MINING COMPANY-KENTUCKY, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary



DARON COAL COMPANY, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





OXFORD CONESVILLE, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





HARRISON RESOURCES, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary





WESTMORELAND KEMMERER FEE COAL HOLDINGS, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary







 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------




WESTMORELAND KEMMERER, LLC 


By: /s/ Samuel N. Hagreen    
Name: Samuel N. Hagreen
Title: Secretary



 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------






COLLATERAL AGENT AND ADMINISTRATIVE AGENT:


U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent
 
By: /s/ Prital K. Patel________________________ 
Name: Prital K. Patel
Title: Vice President





 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------






LENDERS:


TENNENBAUM OPPORTUNITIES PARTNERS V, LP
TENNENBAUM OPPORTUNITIES FUND VI, LLC, each as Lenders
By: Tennenbaum Capital Partners, LLC, its Investment Manager
 
By: /s/ Illegible__________________________ 
Name: Illegible
Title: Illegible









 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------








LENDERS:


BF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner______________________
Name: Adam L. Gubner
Title: Authorized Person


GCF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner______________________
Name: Adam L. Gubner
Title: Authorized Person


TOF OXFORD SPE LLC
 
By: /s/ Adam L. Gubner______________________
Name: Adam L. Gubner
Title: Authorized Person









 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------







LENDER:


MEDLEY CAPITAL CORPORATION
a Delaware corporation


By: MCC Advisors LLC,
a Delaware limited liability company
its investment manager




By: /s/ Richard T. Allorto, Jr.__________________
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer
 









 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------





LENDER:


SIERRA INCOME CORPORATION
a Maryland corporation


By: SIC Advisors LLC,
a Delaware limited liability company,
its investment manager




By: /s/ Richard T. Allorto, Jr.__________________
Name: Richard T. Allorto, Jr.
Title: Chief Financial Officer





 
 
 

Signature Page to Amendment No. 8 to Financing Agreement

--------------------------------------------------------------------------------









LENDER:


BLACKROCK CAPITAL INVESTMENT CORPORATION
 
By: /s/ Michael Pungello__________________ 
Name: Michael Pungello
Title: CFO





 
 
 

Signature Page to Amendment No. 8 to Financing Agreement